            Case 2:19-cr-20083-SHL Document 81 Filed 01/19/21 Page 1 of 1                                            PageID 185


AO 442 (Rev. l l/l l) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                     for the

                                                        Western District of Tennessee


                   United States of America
                                   V.                                  )
                          JAMES LITTON                                 )       Case No.     19-CR-20083-SHL
                                                                       )
                                                                       )
                                                                       )
                                                                       )
                              Defendant


                                                        ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessa1y delay
(nam e of person to be arrested)        JAMES LITTON
who is accused of an offense or violation based on the following document filed with the cou11:

0 Indictment               ~ Superseding Indictment          O Information         O Superseding Infonnation             O Complaint
0 Probation Violation Petition                O Supervised Release Violation Petition        O Violation Notice          O Order of the Court

This offense is briefly described as follows:
  18: § 134 ?-Mail Fraud-attempt and conspiracy
  21 : § 846 Attempt and Conspriacy




Date:          02/27/2020
                                                                                              Issuing officer 's signature


City and state:         Memphis , Tennessee                                           Thomas M. Gould-U .S. District Clerk
                                                                                                Printed name and title


                                                                    Return

                                                       J.. J1, 7   l "2-C::> , and the person was arrested on (dare) ~ / .... L /1..   0
                                                                                                                                           Lu




                                                                                                Printed name and title
